Title: David Griffith et al. to John Adams, 28 Jun. 1786
From: Griffith, David,White, William,Smith, William,Hopkinson, Francis,Powel, Samuel
To: Adams, John


          
            
              Sir,
            
            

              Philadelphia,

              June 28. 1786
            
          

          The Condescension your Excellency has shewn in delivering to his
            Grace the Archbishop of Canterbury a Copy of a former Address of the Convention of the
            Protestant Episcopal Church & in transmitting the Answer to it, added to your
            great Candor & Liberality in so stating y[thorn sign]e Laws & Constitutions of the United States on the Subject of it as will
            be for ever remembered with Gratitude by the Members of our Church & by all
            Friends of Religious Freedom, hath emboldened us as a Committee of a succeeding
            Convention, to request the like Attention of your Excellency to their Address to the
            Right Revd Bench: a Copy of which we do ourselves the Honor
            to enclose.
          The Revd Mr
            Hultgren, a Native & Subject of Sweden, who is y[thorn sign]e Bearer of this Letter, hath taken y[thorn sign]e Charge of y[thorn sign]e Books
            & other Communications referred to in y[thorn sign]e
            Address, & will provide for their being delivered, with the Assistance &
            under the Direction of the Revd Dr Murray formerly a Clergyman in the State of Pennsylvania, whose past
            Endeavours to forward our Views have induced us to ask of him this Instance of
            Attention— 
          With a deep Sense of your Excellency’s great Goodness, we have the
            Honour to subscribe ourselves, / Your Excellency’s obliged & very / humble
            Servants—

          
            
              David Griffith—
            
          
          
            
              William Smith
            
          
          
            
              Wm: White— 
            
          
          
            
              Fras Hopkinson 
            
          
          
            
              Samuel Powel
            
          
        